IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1769
                               Filed February 16, 2022


IN THE INTEREST OF J.V.,
Minor Child,

J.K., Intervenor,
        Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Madison County, Kevin Parker,

District Associate Judge.



       An intervenor appeals following the denial of her various motions.

AFFIRMED.



       Scott L. Bandstra, Des Moines, for appellant intervenor.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Tara M. Elcock of Elcock Law Firm, PLC, Indianola, attorney and guardian

ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                           2


MAY, Judge.

         This is a child-in-need-of-assistance (CINA) proceeding for J.V., a nine-

year-old child. An intervenor—J.V.’s maternal grandmother—appeals a juvenile

court ruling that denied her motion to modify J.V.’s placement and refused to

appoint an attorney for J.V. We affirm.

I. Background Facts and Prior Proceedings

         J.V. was born in 2012. At that time, J.V.’s mother was fourteen years old.

For the first four years of his life, J.V. lived with his teenage mother in his maternal

grandmother’s home.1 When J.V.’s mother turned eighteen, she and J.V. moved

out of the grandmother’s home.         For the next several years, J.V.’s mother

continued to raise J.V. Although J.V.’s father has been incarcerated at times

during J.V.’s life, the father has generally maintained contact with J.V.

         In June 2020, J.V.’s mother died in a car accident.          Soon after, the

grandmother obtained a temporary guardianship of J.V. By January 2021, though,

the grandmother and J.V.’s father negotiated a dismissal of the guardianship.

They agreed J.V.’s father would have sole custody of J.V. while the grandmother

would have liberal visitation. J.V. transitioned to the paternal grandfather’s home,

where the father lived.2

         A few months later, the State initiated the current CINA proceedings in light

of the father’s alleged substance use and criminal activity. The court appointed

Tara Elcock to serve as both the child’s guardian ad litem (GAL) and the child’s

attorney. Following a hearing, the juvenile court adjudicated J.V. as CINA and


1   All references to J.V.’s “grandmother” are to the maternal grandmother.
2   All references to J.V.’s “grandfather” are to the paternal grandfather.
                                           3


placed him in the custody of his grandfather.          The court then granted the

grandmother’s motion to intervene.

         After the juvenile court entered its dispositional order—which again placed

J.V. in the grandfather’s custody—the grandmother moved to modify placement to

place J.V. in her care. In the same filing, the grandmother also asked the court to

appoint a separate attorney for J.V. The GAL also filed a motion to “bifurcate,” that

is, to appoint separate individuals to serve as the child’s attorney and GAL,

respectively. The court addressed these issues at a hearing that lasted three

days.3

         The court did not modify placement. Nor did the court bifurcate. The

grandmother appeals.

II. Discussion

         We begin with the grandmother’s claim that the juvenile court should have

bifurcated the GAL and child attorney roles. See Iowa Code § 232.89(4) (2021).

We note initially that, although the grandmother and GAL both moved to bifurcate,

the juvenile court’s ruling only addressed the GAL’s motion. The ruling was silent

as to the grandmother’s. So the State suggests error is not preserved as to the

grandmother’s motion. We disagree. Both the GAL and the grandmother raised

the same issue: Should the court bifurcate? And although the juvenile court’s order

only referenced the GAL’s motion, the court plainly decided to not bifurcate. So

we have a ruling to review on the issue presented by the grandmother. Error is

preserved. Cf. Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a



3   The father was incarcerated at the time of the hearing and participated by phone.
                                        4


fundamental doctrine of appellate review that issues must ordinarily be both raised

and decided by the district court before we will decide them on appeal.”).

      So we turn to the merits.4 We review the juvenile court’s refusal to bifurcate

the GAL and child attorney roles for an abuse of discretion. In re D.L.-M., No. 08-

1335, 2008 WL 4571464, at *1 (Iowa Ct. App. Oct. 15, 2008).             Iowa Code

§ 232.89(4) provides,

              The same person may serve both as the child’s counsel and
      as guardian ad litem. However, the court may appoint a separate
      guardian ad litem, if the same person cannot properly represent the
      legal interests of the child as legal counsel and also represent the
      best interest of the child as guardian ad litem, or a separate guardian
      ad litem is required to fulfill the requirements of subsection 2.

Subsection 2 provides:

              Upon the filing of a petition, the court shall appoint counsel
      and a guardian ad litem for the child identified in the petition as a
      party to the proceedings. If a guardian ad litem has previously been
      appointed for the child in a proceeding under subchapter II or a
      proceeding in which the court has waived jurisdiction under section
      232.45, the court shall appoint the same guardian ad litem upon the
      filing of the petition under this part. Counsel shall be appointed as
      follows:
              a. If the child is represented by counsel and the court
      determines there is a conflict of interest between the child and the
      child’s parent, guardian, or custodian and that the retained counsel
      could not properly represent the child as a result of the conflict, the
      court shall appoint other counsel to represent the child, who shall be
      compensated pursuant to the provisions of subsection 3.
              b. If the child is not represented by counsel, the court shall
      either order the parent, guardian, or custodian to retain counsel for
      the child or shall appoint counsel for the child, who shall be
      compensated pursuant to the provisions of subsection 3.

Iowa Code § 232.89(2).


4The State argues the grandmother does not have standing as an intervenor to
seek bifurcation. But we need not address that issue here, because even
assuming the grandmother has standing, we conclude the juvenile court did not
abuse its discretion in declining to bifurcate.
                                         5


      Here, the grandmother sought bifurcation because, although J.V. had

expressed his desire to be placed with the grandmother, the GAL continued to

recommend placement with the grandfather. The grandmother maintains this was

an unacceptable conflict. The GAL also requested bifurcation, although it appears

this request was made mostly as a response to the grandmother’s claims of

conflicting interests. Indeed, the GAL made it clear to the court that—in her view—

the child “does not require bifurcation or a separate attorney.” The GAL further

explained:

             As [J.V.]’s [GAL] and attorney at this point, it is my job to
      present to the court how [J.V.] feels, what [J.V.] thinks, what [J.V.]’s
      wishes are. I would agree with [father’s counsel] that he is a very
      young age, and it is not a situation where GALs have the duty to
      bifurcate with young children. And at this point in time, he has made
      his wishes known to me. We’ve had many conversations. I have
      relayed that information to the court accurately. Actually, I met with
      him again today, and it’s pretty clear where he stands, what his
      feelings are. But, also, the uncertainty there is his young age, he is
      struggling with his mental health, and, therefore, I don’t believe has
      the ability to accurately relay his beliefs. . . .
             I think at this point in time he has been provided information
      that he should not know. He has been talked to in a way that he
      should not be. And he, I believe, has been somewhat coached, and
      I’m concerned with how he feels at this point is directly related to
      those issues.

The GAL later added:

      I did state, and I will restate, that when I’m appointed as an attorney
      and [GAL] in a case, I don’t believe that it’s automatically necessary
      to bifurcate my role. I don’t believe with young children by code or
      case law that it’s absolutely necessary for me to bifurcate my role. I
      feel like a young child, especially one who has emotional distress, is
      not in a position to tell an attorney what he can and can’t do, what he
      wants or does not want, but as [GAL] is able to relay that information
      to the court, and I have at every single point in this case. I don’t
      believe that it is absolutely necessary that I bifurcate my role, but I
      also don’t want to be held accountable for allegations that I’m not
      doing my job.
                                          6


               So I will leave that to the court’s determination on whether or
       not it would be in [J.V.]’s best interest to have an attorney appointed
       and would request, if so, that I remain as the [GAL].

       We think the GAL’s comments were appropriate. As we have explained, “it

appears the older, more intelligent, and mature the child is, the more impact the

child’s wishes should have, and a child of sufficient maturity should be entitled to

have the attorney advocate for the result the child desires.” In re A.T., 744 N.W.2d

657, 663 (Iowa Ct. App. 2007). So we “look at the manifestation of [J.V.]’s wishes

and [his] maturity” to determine if the juvenile court should have bifurcated. See

id.; see also id. at 665 (“We do not hold that an attorney must always be appointed

for a child in a termination. A [GAL] can, in some situations, serve a dual role as

both the [GAL] and the juvenile’s attorney. When, however, a [GAL] recommends

a disposition that conflicts with the juvenile’s wishes, the juvenile court may, under

Iowa Code section 232.89, appoint independent counsel to represent the child in

situations where a child is of sufficient age and maturity to make an informed

decision about a potential termination of a child’s relationship with his or her

parents.” (emphasis added) (citation omitted)).

       J.V. is just nine years old. And the record is devoid of any evidence that

J.V. is particularly mature for his age. Moreover, the grandmother admits J.V. feels

caught in the middle between his grandfather and grandmother. This leads us to

question how strong J.V.’s preferences are as he attempts to pacify the adversely-

situated adults in his life. In any event, given the record before us, we cannot say

the juvenile court abused its discretion in denying the motions to bifurcate.

       Next, we address the grandmother’s contention that the juvenile court

should have admitted certain hearsay evidence. We generally review the court’s
                                         7

evidentiary rulings for an abuse of discretion. See In re L.R., No. 13-0713, 2013

WL 4504930, at *6 (Iowa Ct. App. Aug. 21, 2013).            However, “[w]e review

evidentiary rulings based on hearsay evidence for correction of errors at law.” In

re F.S., No. 06-1593, 2007 WL 3087212, at *2 (Iowa Ct. App. Oct. 24, 2007). “We

will reverse an evidentiary ruling only if the record shows prejudice to the

complaining party.” L.R., 2013 WL 4504930, at *6.

       Here, the State concedes the hearsay that the grandmother sought to

introduce—evidence that J.V. had said he wanted to live with the grandmother—

should have been admitted under Iowa Code section 232.50(3). See Iowa Code

§§ 232.50(3) (“At dispositional hearings under this section all relevant and material

evidence shall be admitted.”), .103(3) (“A hearing shall be held on a motion to

terminate or modify a dispositional order except that a hearing on a motion to

terminate or modify an order may be waived upon agreement by all parties.

Reasonable notice of the hearing shall be given to the parties. The hearing shall

be conducted in accordance with the procedure established for dispositional

hearings under section 232.50, subsection 3."). But as the State points out, the

grandmother suffered no prejudice because later testimony established that J.V.

had expressed a desire to be placed with the grandmother. So reversal is not

required.

       Finally, we address the grandmother’s contention that the court should have

modified J.V.’s placement to place him in the grandmother’s care. As the State

emphasizes, J.V.’s placement was established in a dispositional order.            So

modification of J.V.’s placement would have required modification of the

dispositional order. But Iowa Code section 232.103(2) only authorizes certain
                                       8


people to move for modification of a dispositional order. Specifically, section

232.103(2) provides:

             The following persons shall be authorized to file a motion to
      terminate, modify, or vacate and substitute a dispositional order:
             a. The child.
             b. The child’s parent, guardian or custodian, except that such
      motion may be filed by that person not more often than once every
      six months except with leave of court for good cause shown.
             c. The child’s guardian ad litem.
             d. A person supervising the child pursuant to a dispositional
      order.
             e. An agency, facility, institution or person to whom legal
      custody has been transferred pursuant to a dispositional order.
             f. The county attorney

The grandmother does not fit any of these classifications. So she was not—and

is not—authorized to seek modification of the dispositional order, including its

placement determination. And so we decline to consider her argument.

      AFFIRMED.

      Vaitheswaran, P.J., concurs; Tabor, J., dissents.
                                         9


TABOR, Judge (dissenting).
       “The child is not merely ‘along for the ride’ in a child welfare

proceeding . . . .”5 Yet J.V.—who turns ten this month—was not seen or heard

from at the child-in-need-of-assistance hearings to decide where he should live.

Although his guardian ad litem (GAL) advocated what she believed was in his best

interests, his own placement preference took a back seat. Because I believe J.V.

needed a separate attorney to convey his wishes, I respectfully dissent.

       While we examine the juvenile court’s failure to appoint counsel for an

abuse of discretion, our overall standard of review remains de novo. In re D.L.-M.,

No. 08-1335, 2008 WL 4571464, at *1 (Iowa Ct. App. Oct. 15, 2008). As we review

this case anew, we are not bound by the court’s factual findings. In re L.G., 532

N.W.2d 478, 481 (Iowa Ct. App. 1995). The court ruled that J.V. was “in a position

to explain his wants and needs” to his GAL. But the court declined to bifurcate the

child’s representation, reasoning: “Another attorney is not needed or required and

would only add another adult for [J.V.] to speak with and to pacify.”

       That rationale reveals an abuse of discretion. On the one hand, the court

recognized J.V. was mature enough to explain his preferences to his GAL. But on

the other hand, the court prevented the child from expressing his opinion to the

court without the GAL’s filter. And despite the GAL moving for bifurcation, she did

not lobby for that outcome. She told the court that J.V. was “not in a position” to

tell an attorney what he “wants or does not want.” And that it was better for her as

GAL to “relay that information to the court.” On that note, she told the court:



5Ann M. Haralambie, The Role of the Child’s Attorney in Protecting the Child
Throughout the Litigation Process, 71 N.D.L. Rev. 939, 953 (1995).
                                         10


       While it is clear [J.V.] has made statements that he wants to live with
       [the maternal grandmother and her husband,] when I ask him further
       why, or, what do you love most about it, or things of that nature, he
       makes statements such as, they feed me better, they make sure I
       get my homework done, they make sure that I am in bed on time.

       Those reasons reflect J.V.’s preference for the routine of his grandmother’s

house.    So it is unclear why the GAL discounted J.V.’s statements when

advocating for him to stay with his paternal grandfather while his father was

incarcerated. At the start of the hearings, the GAL suggested that J.V. was

susceptible to being coached. But both the grandmother and her husband testified

that they did not try to influence J.V.’s view on where he wanted to live.

       And it is not surprising that J.V. would feel more comfortable in the home

where he grew up. His grandmother was “basically a second mother by default”

because his mother was only thirteen years old when she became pregnant with

him.6 They lived with the grandmother for four years, until his mother graduated

from high school. And then, when his mother died in a car accident in August

2020, J.V. returned to his grandmother’s home for several months.

       On this record, “[t]he fundamental duty of the guardian ad litem conflicts

with the traditional role of the lawyer.” In re A.T., 744 N.W.2d 657, 665 (Iowa Ct.

App. 2007). The court should have appointed a separate attorney to advocate for

J.V.’s placement preference.




6Testifying from prison, the father acknowledged that he was twenty years old
when he had sexual intercourse with J.V.’s mother. His actions led to his
conviction for third-degree sexual abuse.